Case 16-05986        Doc 48     Filed 02/21/19     Entered 02/21/19 08:33:10          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 16-05986
         Michelle L Perry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2016.

         2) The plan was confirmed on 09/09/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/14/2018.

         5) The case was dismissed on 12/21/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,115.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-05986       Doc 48     Filed 02/21/19    Entered 02/21/19 08:33:10                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $15,655.64
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $15,655.64


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $796.63
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,796.63

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured         730.00        778.99           778.99           0.00       0.00
 CAPITAL ONE BANK USA          Unsecured      1,513.00       1,605.91         1,605.91           0.00       0.00
 CAPITAL ONE BANK USA          Unsecured      1,961.00       2,056.25         2,056.25           0.00       0.00
 CAPITAL ONE BANK USA          Unsecured      2,081.00       2,199.68         2,199.68           0.00       0.00
 CHECK INTO CASH INC           Unsecured         521.00        519.75           519.75           0.00       0.00
 DISCOVER BANK                 Unsecured         985.00      1,007.54         1,007.54           0.00       0.00
 HEIGHTS FINANCE CORP          Unsecured      2,286.00           0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Unsecured      1,405.00       1,163.75         1,163.75           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority          702.00        665.62           665.62        638.60        0.00
 ILLINOIS DEPT OF REVENUE      Priority             NA         308.00           308.00           0.00       0.00
 INTERNAL REVENUE SERVICE      Secured        2,132.00       2,131.09         2,131.09      2,131.09      73.13
 INTERNAL REVENUE SERVICE      Priority       4,661.00       4,606.39         4,606.39      4,419.41        0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA          79.92            79.92           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         307.00        391.06           391.06           0.00       0.00
 KEYNOTE CONSULTING INC        Unsecured      1,778.00         864.08           864.08           0.00       0.00
 MERRICK BANK                  Unsecured         740.00        682.75           682.75           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         476.00        514.16           514.16           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         276.00        529.75           529.75           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         252.00        283.06           283.06           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,269.00       1,327.48         1,327.48           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         535.00        572.27           572.27           0.00       0.00
 CRYSTAL TREE GOLF & COUNTRY C Unsecured      2,100.00            NA               NA            0.00       0.00
 MAGEE NEGELE & ASSOCIATES     Unsecured         519.00           NA               NA            0.00       0.00
 CASTLE PAYDAY                 Unsecured      1,000.00            NA               NA            0.00       0.00
 VIRTUOSO SOURCING GROUP       Unsecured         343.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST     Unsecured         611.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-05986      Doc 48       Filed 02/21/19    Entered 02/21/19 08:33:10                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
 WAUKEGAN CLINIC CORP           Unsecured         246.00             NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING     Secured        2,894.00         2,893.73     2,893.73       2,893.73         0.00
 SELECT PORTFOLIO SERVICING     Secured             0.00            0.00         0.00            0.00        0.00
 TD BANK USA NA                 Unsecured         499.00          544.69       544.69            0.00        0.00
 WELLS FARGO DEALERS SERVICES   Secured             0.00            0.00         0.00            0.00        0.00
 WELLS FARGO DEALERS SERVICES   Secured           688.00          687.26       687.26         687.26       15.79


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                  $2,893.73          $2,893.73                  $0.00
       Debt Secured by Vehicle                               $687.26            $687.26                 $15.79
       All Other Secured                                   $2,131.09          $2,131.09                 $73.13
 TOTAL SECURED:                                            $5,712.08          $5,712.08                 $88.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                  $0.00
        Domestic Support Ongoing                               $0.00              $0.00                  $0.00
        All Other Priority                                 $5,580.01          $5,058.01                  $0.00
 TOTAL PRIORITY:                                           $5,580.01          $5,058.01                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $15,121.09                    $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $4,796.63
        Disbursements to Creditors                            $10,859.01

 TOTAL DISBURSEMENTS :                                                                         $15,655.64




UST Form 101-13-FR-S (9/1/2009)
Case 16-05986        Doc 48      Filed 02/21/19     Entered 02/21/19 08:33:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
